Citation Nr: 0206129	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-45 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This appeal arose from a December 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for PTSD, and assigned a 10 percent disability evaluation 
effective November 18, 1996.  In July 1998, the veteran 
testified at a personal hearing at the RO; in September 1998, 
the hearing officer issued a decision which continued the 10 
percent evaluation assigned.  In January 1999, the Board of 
Veterans Appeals (Board) remanded this issue for further 
evidentiary development.  In May 1999, the RO issued a rating 
action which increased the evaluation assigned to the PTSD to 
30 percent, effective November 18, 1996.  The Board again 
remanded this issue for additional development in June 2000.  
A rating action issued in June 2001 increased the disability 
evaluation to 50 percent, effective November 18, 1996.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service-connected PTSD is manifested by 
complaints of nightmares, insomnia, decreased energy levels, 
an exaggerated startle response, intrusive thoughts of 
combat, flashbacks, avoidance of reminders, irritability and 
self-isolation, with objective findings of intermittent eye 
contact; slow, halting speech; an anxious affect; logical and 
goal-directed thought processes; intact memory; and intact 
abstract reasoning.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the service-connected PTSD have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp.2001); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has stated that he suffers from multiple 
symptoms, to include nightmares, flashbacks, intrusive 
thoughts, insomnia, hypervigilance and an exaggerated startle 
response.  Therefore, he believes that an increased 
evaluation is justified.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The pertinent evidence of record included the report of the 
VA's examination of the veteran performed in October 1997.  
He referred to constant dreams of a friend that was killed 
loading a weapon at the same time that he had sustained his 
leg wound.  He stated that he had never seen a psychiatrist 
for his complaints and that he did want to see one.  He 
indicated that he had been married to his current spouse for 
20 years and maintained contact with his three children from 
a previous marriage.  He had a few friends.  The mental 
status examination noted that he was oriented in three 
spheres.  His mood seemed normal until he spoke of Vietnam, 
at which time he became tearful.  There was no evidence of 
hallucinations or delusions.  The diagnosis was PTSD.  The 
examiner commented that the veteran had intrusive thoughts, a 
sleep disturbance, nightmares and avoided Vietnam reminders.  
He was noted to be mildly to moderately disabled by his 
psychiatric symptoms.

In July 1998, the veteran testified at the RO at a personal 
hearing.  He stated that he had undergone some Court-ordered 
marriage counseling following an arrest for domestic 
violence; however, he denied ever seeking treatment for his 
PTSD symptoms.  He indicated that he used to work at 
construction, but noted that his co-workers had gotten on his 
nerves.  He said that he still had dreams about Vietnam and 
that loud noises made him nervous.  He found it difficult to 
talk about Vietnam.

The veteran was afforded a VA examination in April 1999.  He 
indicated his belief that he was maybe doing a little worse 
since his last examination.  However, he stated that he had 
received no treatment for his PTSD.  It was stated by the 
examiner that the veteran did not like to discuss his 
difficulties, and the examiner suggested that this was 
probably why he had not sought treatment.  The veteran 
indicated that he suffered from nightmares three to four 
times per week, which would cause sweating and thrashing.  He 
reported that he would awaken disoriented.  He stated that he 
only got about four to five hours of sleep a night, and that 
whenever he would lie down to rest, he would have intrusive 
thoughts.  He commented that he liked to be in the company of 
others and preferred to keep himself busy so he would not 
think about Vietnam.  He complained of daily depression and a 
startle response.  The mental status examination found that 
he was oriented in three spheres.  He appeared to be tired 
and got upset when the subject turned to Vietnam.  He was 
often near tears, although he indicated that he did not like 
to cry in front of others.  There was no evidence of 
hallucinations or delusions.  He stated that he wanted to 
work, but felt that his leg disability was holding him back.  
The diagnosis was PTSD, which was assigned a Global 
Assessment of Functioning (GAF) Score of 60.  The examiner 
described his symptoms as moderate.

The veteran was re-examined by VA in August 2000.  It was 
noted that he last worked three years prior after he lost his 
foot in a construction accident with a ladder.  It was stated 
that prior to that he had problems working due to noise 
levels and this triggering intrusive thoughts.  He again 
noted that he had had nightmares ever since service and that 
he would awaken sweating, thrashing and disoriented one to 
two times per month.  He described having decreased energy 
levels, an exaggerated startle response to loud noise, 
intrusive thoughts of combat and flashbacks of friends being 
killed.  He indicated that he avoided reminders of the war 
and tended to isolate himself.  He also noted that he was 
hypervigilant and was irritable, although he would walk away 
from conflicts.  He stated that he drank 6 to 12 beers a day 
and admitted to drinking eye-openers in the morning.  The 
mental status examination noted that he was oriented in three 
spheres.  It was noted that during the interview he 
constantly moved his legs around and played with a piece of 
paper.  He displayed intermittent eye contact and slow and 
halting speech.  He described his mood as "pretty good" 
although he felt worn out.  His affect was anxious and his 
thought processes were logical and goal-directed and were 
without looseness of associations.  He denied experiencing 
hallucinations or delusions.  He also denied homicidal or 
suicidal ideation.  His memory and abstract thinking were 
intact.  The diagnoses were PTSD and alcohol dependence.  He 
was assigned a GAF Score of 55.  The examiner indicated that 
his industrial adaptability was severely impaired and his 
social adaptability was severely impaired at times by his 
tendency to isolate himself and his irritability.


Relevant law and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for evaluating psychoneurotic disorders 
were changed effective November 7, 1996.  Since the veteran's 
claim was filed after this date, only these criteria will be 
relied upon in evaluating his PTSD.  The rating criteria are 
as follows:

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  Occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  A mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2001).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") stated that "a veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in March 
1998 and the supplemental statements of the case (SSOC) 
issued in August 1999 and June 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  This case was also remanded twice by 
the Board for evidentiary development of this issue in 
January 1999 and June 2000, respectively.  The SOC and the 
SSOCs also notified the veteran of the pertinent law and 
regulations, as well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
October 1997, April 1999 and August 2000.  There is no 
indication that there is any relevant evidence which 
currently exists and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing at 
the RO in July 1998.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

As noted above, the veteran has argued that his service-
connected PTSD is more disabling than the currently assigned 
50 percent evaluation would suggest.  After a careful review 
of the evidence of record, it is found that an evaluation in 
excess of the assigned 50 percent is not warranted.  As 
noted, a 70 percent disability evaluation requires that there 
be occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

However, the evidence of record, to include the VA 
examinations conducted in April 1999 and August 2000, showed 
the veteran was not suicidal.  There was no evidence of 
obsessional rituals.  His speech was not illogical, obscure 
or irrelevant; rather, it was only described as slow and 
halting.  His thought processes were logical and goal-
directed.  He had no panic attacks and while there was some 
depression, it did not adversely affect his ability to 
function independently and appropriately.  He was well 
oriented; there was some irritability, although this had not 
resulted in impaired impulse control, since he indicated that 
he would walk away from conflicts.  At the time of the April 
1999 VA examination, he stated that it was his leg disability 
that primarily prevented him from working, although his 
irritability had caused some difficulties with co-workers in 
the past.  His ability to maintain relationships was 
affected; however, he has been married for over 20 years and 
indicated that he and his wife got along well.  He stated 
that he maintained relationships with his three children from 
a pervious marriage; he also lived with his grandchildren.  
Finally, the VA examinations conducted in April 1999 and 
August 2000 assigned his PTSD a GAF Score of 60 and 55, 
respectively.  This is indicative of moderate impairment and 
is adequately compensated by the 50 percent evaluation 
currently assigned.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995); see also American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994).

The Board notes and has considered the finding of the VA 
examiner in August 2000 that the veteran's level of social 
and industrial disability would be in the severe range at 
times.  However when looking at the evidence in its totality, 
the Board finds that it does not support this conclusion as 
to the severity of the service-connected PTSD.  In this 
regard, it is noted that the VA examiners in October 1997 and 
in April 1999 reported the veteran's symptoms to be mildly to 
moderately disabling, and moderate, respectively.  A GAF of 
60 was assigned by the April 1999 examiner to support this 
finding.  The examiner in August 2000 assigned a GAF of 55, 
which is also indicative of moderate symptoms.  The veteran 
stated in April 1999 that he wanted to work, but that his leg 
disability was holding him back.  He also reported in August 
2000 that he had not worked after he lost his foot in an 
accident.  The findings on examination do not reflect that 
the criteria for a rating beyond 50 percent is supported, but 
rather show that a 50 percent evaluation proper.  Thus, while 
the statement that the veteran has severe impairment at times 
has been considered, the Board finds that the evidence of 
record outweighs such finding, and that an increase is not 
supported by the record.     

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it in and of 
itself interferes with his employment to an extent greater 
than that which is contemplated by the assigned rating, as 
deemed appropriate by the Board.  And, as is apparent from 
the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 

Therefore, after considering all the pertinent evidence, it 
is found that the preponderance of that evidence is against 
the veteran's claim for an evaluation in excess of 50 percent 
for the service-connected PTSD.


ORDER

An initial evaluation in excess of 50 percent for the 
service-connected PTSD is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

